Citation Nr: 9924850	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic back 
disability.

3.  Entitlement to service connection for a chronic neck 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The appellant and V.M.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

For reasons that will be set forth in the remand at the end 
of the decision below, the question of the veteran's 
entitlement to service connection for a chronic neck 
disability is being deferred pending additional procedural 
development.  


FINDINGS OF FACT

1. There is no competent evidence of a nexus between service 
and any current PTSD.  

2.  There is no competent evidence of a nexus between service 
and any current back disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a chronic back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of Section 5107.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet. App.155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  Id.  If, after careful 
review of the evidence, a reasonable doubt arises regarding 
service connection, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service permits service 
connection for arthritis or other disabilities, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is a required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded or reopened on the basis 
of Section 3.303(b) if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, (1997).  

Service Connection for PTSD

A review of the service medical records reflects that in an 
undated report of medical history, likely made in conjunction 
with separation examination, the veteran reported that he had 
stuttered since age 10.  The report of examination in June 
1975 just prior to service separation revealed no psychiatric 
complaints or abnormalities.  

The veteran underwent VA treatment in November and December 
1978, after reportedly being shot in both lower extremities.  
The report of a December 1978 psychologic evaluation shows 
that the veteran related some problems with his wife's 
father.  He also conveyed his frustrations about his lifelong 
speech impairment.  Psychological testing was accomplished 
and all clinical scales were within normal limits.  The 
veteran tended to show a depressive quality and was concerned 
about his social/psychological acceptability.  There was 
noted to be a tendency to repress and deny any traits or 
behaviors he felt as undesirable to others.  

The veteran was hospitalized at a VA medical center from 
August 1990 to September 1990.  He complained of feeling 
nervous, restless and depressed.  This had been going on for 
about two weeks.  He also had stuttering and it got worse 
when he was nervous.  He was not sleeping and was having 
crying spells.  Mood appeared depressed.  He was found to be 
anxious and tense.  He referred to having a lot of family 
problems.  No reference was made to his experiences during 
active service.  He was advised to attend biofeedback and 
speech therapy on an outpatient basis at the time of 
discharge.  The final Axis I diagnosis was an adjustment 
disorder with mixed emotional features.  There was no Axis II 
diagnosis.  

When he was accorded an examination for rating purposes by VA 
in January 1991, the veteran referred to several problems, 
including a nervous condition.  He referred to having been 
hospitalized by VA in August 1990.  He also referred to 
family problems dating from 1979 when he found out his 
father-in-law had been sexually abusing the veteran's wife 
ever since she was a young child.  He stated that he 
confronted his father-in-law about the abuse and that the 
father-in-law had then shot him in both legs.  He further 
reported that, at one time, he had taken medications for his 
nerves, but was not taking anything at the present time, 
because he was not keeping his psychiatric outpatient 
appointments.  It was also noted that he had been stuttering 
since childhood.  

Subsequent medical evidence includes the report of the 
veteran's hospitalization by VA from October to November 
1992.  The veteran was admitted for evaluation of "rocking in 
bed."  He stated that the rocking had begun when he was 3 
years of age.  Initially, he had attributed it to multiple 
hospitalizations in childhood as a result of prematurity.  
Subsequently, he experienced extensive abuse in the home and 
persisted in this activity as a result.  He reported that 
multiple individuals, including his superiors, made fun of 
him, apparently in service, particularly of his stuttering.  
Psychiatric consultation during hospitalization found no 
evidence of delusions, hallucinations, or suicidal ideation.  
Neuropsychologic interview revealed that the veteran suffered 
from chronic dysthymia and panic attacks.  The 
neuropsychologist felt that the veteran probably had an 
underlying personality disorder.  He also noted a great deal 
of social stress.  Formal testing was not done because the 
veteran was unwilling to cooperate with the examination.  The 
final diagnoses included mental disorder, unspecified type, 
with explosive behavior, stuttering and myalgias.  

Service connection for a mental disorder, unspecified type, 
was denied by the RO in a May 1993 rating decision.  A 
statement of the case was issued with regard to this matter 
in September 1993.  

During VA hospitalization in August 1993, the veteran 
reported that he had experienced much trouble adjusting to 
military life.  He related that he had been subjected to 
vocal, psychological, and physical abuse by various people 
including drill sergeants.  The latter had reportedly struck 
him repeatedly in the back of the neck and head with a pipe.  
The impressions included history of personality disorder, 
seizure disorder, speech disorder, and unclassified 
psychiatric disorder.

The veteran was hospitalized by VA from September to October 
1993 with allegations that he had been threatening to either 
hurt himself or get a gun and shoot other people at another 
VA facility.  It was noted the veteran had always been a 
stutterer and had had problems with assertiveness, but he 
denied that he had rages or had ever really hurt anyone or 
threatened to hurt anyone.  He had been following the 
complaint that he was abused in the military and hit in the 
back of the head and had headaches ever since.  It appeared 
he had been treated vigorously for these problems, many of 
which appeared to be psychogenic in nature.  He was described 
as somewhat depressed and anxious on admission.  His wife 
came in and denied that he had made any threats against 
anyone or threatened to harm himself.  She stated that, in 
general, the family was very upset that this was the 
information given.  The veteran was given a full battery of 
psychological tests, including neuropsychology screens.

The test results showed basically high anxiety with so-called 
"conversion V" on testing indicating psychogenic complaints 
of pain, depression and anxiety.  He was determined to be a 
borderline intellectual function.  His profile was one that 
would indicate not a conscious effort at malingering, but 
simply a lack of sophistication, with a psychological 
inability to cope with anxiety and distress other than 
somatization.  It was felt that he did not meet the criteria 
for a panic disorder, but had more of an atypical depression 
with anxiety components, depressed mood, and an anxiety 
disorder that was not specified further.  The final Axis I 
diagnoses were atypical depression and anxiety disorder, not 
otherwise specified.  The Axis II diagnoses were mixed 
dependence; and passive/aggressive characteristics of 
personality disorder.  

Also associated with the file was the report of the September 
1993 report of psychological evaluation of the veteran, 
including testing.  The veteran described himself as a very 
nervous person.  It was indicated he was abused as a child 
and had stuttered since childhood.  He expressed multiple 
physical complaints, in addition to his anxiety and 
depression.  Outpatient psychotherapy was recommended to help 
him resolve his childhood abuse and current anxiety and 
depression.  The Axis I impression was PTSD of childhood 
abuse.  The Axis II diagnosis was a personality disorder, not 
otherwise specified.  

Received in November 1994 was a statement in which the 
veteran asked that his medical records from a VA medical 
facility be obtained, and that consideration be given to 
granting service connection for PTSD.  

In a decision dated in January 1996, the Board, among other 
things, denied service connection for a psychoneurotic 
disorder on the basis that there was no competent medical 
evidence linking any psychiatric disorder incurred in or 
aggravated by military service with the veteran's current 
disability picture.  

At the time of a hearing before a hearing officer at the RO 
in February 1997, the veteran testified that, on one occasion 
in service, a field sergeant took a pipe and beat him on the 
neck and this was essentially responsible for his developing 
PTSD.  He indicated that he had been hospitalized by VA on 
four occasions for "my nerves and I get panic attacks or I 
think back and I get pissed off."  He claimed he did not come 
forward and apply for service connection for PTSD any sooner 
because he was not aware that benefits would be available to 
him.  The veteran acknowledged during the hearing that he was 
not involved in combat during his active service.  

The veteran testified before the undersigned at a hearing at 
the RO in February 1999.  He testified that because of his 
stutter he had experienced difficulty answering roll call 
during service.  As a result, he was made fun of.  He also 
testified that on one occasion he was beaten with a pipe.  He 
further testified that during service he had attempted to 
commit suicide and had received psychiatric treatment.  A 
service acquaintance testified that he had observed that the 
veteran underwent "terrible abuse" during service.

The record also includes the report of a communication from 
the service acquaintance who testified at the February 1999 
hearing.  A copy of the letter was associated with the file 
apparently sometime in 1993.  At the time it was first 
associated with the file, the letter was undated.  When a 
copy of the letter was again submitted by the veteran, 
apparently some time in 1997, a date of August 21, 1991, was 
associated with the communication.  The communication was to 
the effect that the veteran was given a rough time by other 
people in service.  The individual stated that the veteran's 
stuttering would get worse when he became nervous and the 
individual indicated the drill sergeants teased the veteran 
and this made him more nervous.  

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

In this case there is arguably competent evidence of a 
current disability in the form of the diagnosis of PTSD 
reported on the September 1993 VA testing report (Although 
the lack of medical evidence of PTSD since the veteran's 
claim in November 1994, argues against a finding that there 
is competent evidence of a current disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)).  

The testimony of the veteran and his service acquaintance 
constitutes competent evidence of inservice stressors.  
Patton v. West, 12 Vet. App. 272, 277 (1999) (a veteran's 
statements as to a personal assault in service are competent 
evidence of a stressor, for purposes of well groundedness).  

The missing element in the instant case is medical evidence 
linking current PTSD to service.  In this regard, the Board 
notes that when PTSD was diagnosed in September 1993, it was 
attributed to childhood events.  No medical professional has 
linked current PTSD to service.

The Board notes that neither the veteran nor his service 
comrade is competent to provide competent evidence on a 
matter requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Since the veteran has not presented 
competent medical evidence on the incurrence of PTSD in 
service, the claim for this disorder must be denied as not 
well grounded.

The Board notes that in Patton v. West, supra, the Court held 
that there are special evidentiary procedures for PTSD claims 
based on personal assault.  See VA Adjudication Procedure 
Manual M21-1 (Manual M21-1) Part III, Para. 5.14c (1996).  
These provisions have no bearing on this case because, unlike 
Patton, the claim is not well grounded and there is no 
further duty to assist the veteran with the development of 
his claim.  Further, the M21-1 provisions pertain to the 
requirement that there be credible supporting evidence of a 
stressor once a claim is found to be well grounded.  The 
instant case turns, not on the absence of credible supporting 
evidence of the claimed stressors, but on the absence of 
medical evidence of a nexus between the claimed stressors, or 
other incidents of service, and current PTSD.  In the absence 
of such evidence the claim is not well grounded and must be 
denied.

Entitlement to Service Connection for a Back Disability

A review of the service medical records is without reference 
to a back disability.  In his report of medical history 
apparently made in conjunction with separation examination, 
the veteran indicated that he did not know whether or not he 
had ever had recurrent back pain.  Clinical evaluation at 
that time revealed a normal musculoskeletal system.  

The post service records include the report of a VA rating 
examination accorded the veteran in January 1991.  
Examination findings included no motion restriction of the 
lumbar spine.  It was stated the back was normal.  A 
pertinent diagnosis was not made.

Additional records include a report of a VA outpatient visit 
in November 1991.  The veteran complained of back pain on the 
left side.  He stated the pain went down the left lower 
extremity.  He thought he had pulled a muscle.  The diagnosis 
was sciatica.  

Also of record is a report of a VA outpatient visit dated in 
March 1994.  It was reported the veteran had lifted heavy 
items and had sustained low back pain on the right side the 
previous day.  The patient reported no history of low back 
pain in the past.  Notation was made that he had sustained a 
gunshot wound injury to the legs in 1978.  Currently, 
findings included minimal scoliosis of the lumbar spine with 
curvature to the right side.  There was also diffuse 
tenderness and paraspinal muscle spasm over the right 
lumbosacral paraspinal muscles.  X-ray studies of the 
lumbosacral spine showed minimal spurring of the 4th and 5th 
lumbar vertebrae.  No other abnormalities were seen in the 
spine.  

The initial claim for service connection for a back 
disability was received in November 1994.  

The veteran claims that any current problems he has with his 
back are due to his difficulties in service.  Generally, 
while his statements are acceptable to show the occurrence of 
an injury during active duty, he is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App.492, 494-495 (1992).  

In this case, the veteran is not competent to provide a 
medical diagnosis and associate it with his active service.  
There is no medical opinion of record attributing any back 
disability to the veteran's active service.  Since he has not 
presented competent medical evidence of an incurrence of a 
back disability in service, the claim for this disorder must 
be denied as not well grounded.  Because the claim is not 
well grounded, VA is under no further duty to assist him in 
developing facts pertinent to the claim.  

The record does include the report of an August 1996 VA 
medical center visit at which time notation was made that the 
veteran had a long history of neck, thoracic, and lumbosacral 
pain which started during his service time when he lifted a 
machine gun.  The veteran would be competent to report such a 
continuity of symptomatology.  Clyburn v. West, 12 Vet. App. 
296 (1999); Savage.  However, competent evidence would still 
be needed to link that symptomatology to a current 
disability.  The VA medical record does not link the history 
of back pain to any current disability, thus, it does not 
constitute competent evidence of a nexus between service and 
a current back disability.

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Court has held that the obligation under Section 5103(a) 
exists only under limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
any notice of any known and existing evidence that would make 
the adjudicated service connection claims well grounded.  The 
Board notes that the RO has informed the veteran of the 
necessary evidence in its notices of decisions and in the 
statement of the case and supplemental statement of the case.  


ORDER

Service connection for PTSD is denied.  

Service connection for a chronic back disability is denied.  


REMAND 

In a January 1996 decision the Board denied entitlement to 
service connection for a neck disability.  The Board does not 
have jurisdiction to consider a previously adjudicated claim, 
unless new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Court has 
also held that it could be prejudicial to a veteran for the 
Board to consider a claim on a basis different from that 
employed by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has determined that the 
veteran's claim is not well grounded, but has not considered 
whether new and material evidence has been submitted to 
reopen a claim.  

Associated with the claims folder subsequent to the January 
1996 Board decision is the report of a VA outpatient visit 
dated in August 1996 when the veteran was seen for what was 
reported as a long history of neck, thoracic, and lumbosacral 
pain.  It was reported "it started during his service time 
when he lifted a machine gun."  The veteran was not examined 
at the time of that visit.  

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following:  

1.  The RO should obtain all pertinent VA 
treatment records pertaining to any 
mention of the veteran's neck since 1996.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a neck disability, consistent with the 
decision of the United States Court of 
Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir. 1998).  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case containing the laws and regulations 
referable to reopening previously denied claims, including 
the provisions of 38 C.F.R. § 3.156 (1998), and be given the 
opportunity to respond.  

After undertaking any additional indicated development, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

